Proceeding pursuant to CPLR article 78 to review a determination of the respondent New York State Liquor Authority, dated September 10, 1984, which, after a hearing, (1) found that petitioner had violated Alcoholic Beverage Control Law § 65 (1) in that it sold alcoholic beverages to a person under the age of 19 years, and (2) suspended petitioner’s wholesale beer license for a period of 40 days, of which 20 days were to be served forthwith and 20 days were to be deferred, plus a $5,000 bond forfeiture.
Determination confirmed and proceeding dismissed on the merits, with costs.
The determination under review is supported by substantial evidence in the record. Moreover, the penalty imposed was not shocking to the conscience (see, Matter of Pell v Board of Educ., 34 NY2d 222; 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176). Mollen, P. J., Gibbons, Brown, Niehoff and Fiber, JJ., concur.